Name: Commission Regulation (EC) No 1432/97 of 23 July 1997 amending Regulation (EC) No 3582/93 on detailed rules for the application of Council Regulation (EEC) No 2073/92 on promoting consumption in the Community and expanding the markets for milk and milk products
 Type: Regulation
 Subject Matter: consumption;  EU finance;  marketing;  trade policy;  processed agricultural produce
 Date Published: nan

 24. 7. 97 \ EN~\ Official Journal of the European Communities No L 196/51 COMMISSION REGULATION (EC) No 1432/97 of 23 July 1997 amending Regulation (EC) No 3582/93 on detailed rules for the application of Council Regulation (EEC) No 2073/92 on promoting consumption in the Community and expanding the markets for milk and milk products in the conclusion of the contract will not necessitate a prolongation in the period for the accomplishment of the measures beyond the date that would otherwise have been applicable; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2073/92 on promoting consumption in the Community and expanding the markets for milk and milk products ('), and in particular Article 4 thereof, Whereas Article 6 (2) of Commission Regulation (EC) No 3582/93 of 21 December 1993 on detailed rules for the application of Council Regulation (EEC) No 2073/92 on promoting consumption in the Community and expand ­ ing the markets for milk and milk products (2), as last amended by Regulation (EC) No 1312/97 (3), provides that the competent bodies shall conclude contracts for the selected measures with the successful applicants within one month of notification of the decision to the Member State ; whereas this time limit expired on 27 June 1997 for the marketing year 1996/ 1997; whereas administrative problems of an exceptional nature relating to the internal structure of the successful German applicant have pre ­ cluded the conclusion of such a contract within the dead ­ line for the marketing year 1996/1997; Whereas, as a result, a deadline of 27 July 1997 for the conclusion of the contract should be set for the marketing year 1996/ 1997 in the case of Germany; whereas the delay HAS ADOPTED THIS REGULATION: Article 1 The second subparagraph to Article 6 (2) of Regulation (EC) No 3582/93 is replaced by the following text : 'However, for the marketing year 1996/ 1997, in the case of Germany, the contracts for the selected measures with the successful applicants shall be concluded before 27 July 1997'. Article 2 This Regulation shall enter into force on the day follow ­ ing its publication in the Official Journal of the Euro ­ pean Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 23 July 1997. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 215, 30 . 7 . 1992, p. 67. 0 OJ No L 326, 28 . 12. 1993, p . 23 . 0 OJ No L 180, 9 . 7. 1997, p. 8 .